      HEATHER E. WILLIAMS, #122664
1
      Federal Defender
2     LINDA ALLISON, #179741
      Assistant Federal Defender
3     801 I Street, 3rd Floor
      Sacramento, CA 95814
4     Tel: 916-498-5700/Fax: 916-498-5710
      Linda_Allison@fd.org
5
6     Attorney for Defendant
      TASHALLALYNN A. BENFORD
7
8                                  IN THE UNITED STATES DISTRICT COURT

9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                     )   Case No. 2:21-cr-00051-CKD
                                                   )
11                    Plaintiff,                   )
                                                   )   STIPULATION AND ORDER FOR
12            v.                                   )   CONTINUANCE OF STATUS CONFERENCE
                                                   )
13   TASHALLALYNN A. BENFORD                       )   DATE: May 13, 2021
                                                   )   Time: 9:00 a.m.
14                    Defendant.                   )   JUDGE: Hon. Carolyn K. Delaney
                                                   )
15                                                 )

16
               This case was previously set for a status conference on May 13, 2021. On May 10, 2021,
17
      defense counsel emailed counsel for the government requesting a continuance and exclusion of
18
      time under the Speedy Trial Act. Defense counsel requests this Court grant this exclusion in
19
      accordance with and under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). 1
20
                                                    STIPULATION
21
               Defendant, by and through her counsel of record, and the United States of America, by
22
      and through its counsel of record, stipulate as follows:
23
               1.       By previous order, this matter was scheduled for a status conference on May
24
      13, 2021 at 9:00 a.m.
25
26
27
      1
       The parties note that General Order 612 acknowledges that a district judge may make
28    “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5
      (E.D. Cal. March 18, 2020).
     Stipulation and [Proposed] Order
                2.        Defendant is set to begin working at a new job on May 13, 2021, in Sacramento
1
      County.
2
                3.        Since the initial appearance, the defendant has indicated a desire to set her case
3
      for a jury trial.
4
                4.        By this stipulation, the parties now jointly move to continue the status
5
      conference to June 17, 2021 at 9:30 a.m., and to exclude time between May 13, 2021, and June
6
      17, 2021, under Local Code T4.
7
                4.        The parties agree and stipulate, and request that the Court find the following:
8
                          a) Counsel for defendant desires additional time as defendant is set to begin
9
10    working for a new employer on May 13, 2021, and as such needs additional time to prepare

11    this case for trial, including reviewing discovery, interviewing witnesses, and meeting with the

12    client.

13                        b) Counsel for defendant believes that failure to grant the above-requested

14    continuance would deny her the reasonable time necessary for effective preparation, taking

15    into account the exercise of due diligence.

16                        c) The government does not object to a continuance.

17                        d) Based on the above-stated findings, the ends of justice served by continuing

18    the case as requested outweigh the interest of the public and the defendant in a trial within the

19    original date prescribed by the Speedy Trial Act.

20                        e) For the purpose of computing time under the Speedy Trial

21    Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period of May 13,

22    2021 to June 17, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),

23    (B)(iv) [reasonable time to prepare] because it results from a continuance granted by the Court

24    at defendant’s request on the basis of the Court’s finding that the ends of justice served by

25    taking such action outweigh the best interest of the public and the defendant in a speedy trial.

26              4.        Nothing in this stipulation and order shall preclude a finding that other

27    provisions of the Speedy Trial Act dictate that additional time periods are excludable from the

28    ///

     Stipulation and [Proposed] Order
      period within which a trial must commence.
1
               IT IS SO STIPULATED.
2
3
      Dated: May 11, 2021                            HEATHER E. WILLIAMS
4
                                                     Federal Defender
5
                                                     /s/ Linda C. Allison___________
6                                                    LINDA C. ALLISON
                                                     Assistant Federal Defender
7
8
9     Dated: May 11, 2021                            PHILLIP A. TALBERT
                                                     Acting United States Attorney
10
11                                                   /s/ Alstyn Bennett
                                                     ALSTYN BENNETT
12                                                   Assistant U.S. Attorney

13
14
15                                                  ORDER
16             IT IS SO ORDERED that the status conference is continued to June 17, 2021 at 9:30 a.m.
17    as set forth above.
18             The Court has considered all of the factors listed above and specifically find that the ends
19    of justice outweigh the best interests of the public and the defendant in a speedy trial. The Court
20    orders that time under the Speedy Trial Act shall be excluded from May 13, 2021, to June 17,
21    2021, under Local Code T4.
22             FOUND AND ORDERED.
23             Dated: May 12, 2021
24                                                      _____________________________________
25                                                      CAROLYN K. DELANEY
                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

     Stipulation and [Proposed] Order
